Appeal from a *1178judgment of the Orleans County Court (James E Punch, J.), rendered August 25, 2003. The judgment convicted defendant, upon his plea of guilty, of assault in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of assault in the second degree (Penal Law § 120.05 [2]). Contrary to the contention of defendant, his waiver of the right to appeal was knowing, voluntary and intelligent and was “intended comprehensively to cover all aspects of the case” (People v Muniz, 91 NY2d 570, 575 [1998]). That waiver encompasses the further contention of defendant that County Court erred in denying his motion seeking to suppress his written statement (see People v Kemp, 94 NY2d 831, 833 [1999]). Present—Pine, J.P., Hurlbutt, Scudder, Martoche and Lawton, JJ.